                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

DAVID HENRY,

       Plaintiff,

v.                                                     Case No. 4:18-cv-207-CDL

UNITED STATES OF AMERICA,

       Defendant.


                       ORDER DIRECTING THE FILING
             OF CERTAIN DOCUMENTS UNDER RESTRICTED ACCESS

       Upon consideration of the United States’ motion, the Court directs the filing under

restricted access of certain documents to ensure Plaintiff’s privacy. It is hereby ordered

that the following exhibits to depositions be filed under restricted access such that they

shall only be accessible by the parties, their counsel and the Court, until further order of

the Court:

       1)     Exhibit 2 of the deposition of David Henry, taken September 25, 2019.

       2)     Exhibits 1, 2, 3, 4, 5, and 6 of the deposition of Luther Wolff, III, M.D.,
              taken on November 6, 2019.

       SO ORDERED this 3rd day of December, 2019.



                                                  __S/Clay D. Land
                                                  Honorable Clay D. Land
                                                  United States District Court Chief Judge
